IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                             Assigned on Briefs May 21, 2008

             STATE OF TENNESSEE V. GLENN EUGENE ARMES

                      Appeal from the Criminal Court for Roane County
                           No. 13091     E. Eugene Eblen, Judge



                      No. E2007-00016-CCA-R3-CD - Filed July 17, 2009


Defendant, Glenn Eugene Armes, presents for review a certified question of law pursuant to
Tennessee Rule of Criminal Procedure 37(b)(2). Defendant entered a plea of guilty to arson and
simple possession of a controlled substance. The trial court sentenced Defendant to nine years for
arson and eleven months and twenty-nine days for simple possession to be served consecutively.
As a condition of his guilty plea, Defendant properly reserved a certified question of law as to
whether he was subjected to an unconstitutional traffic stop. After a review of the record, we affirm
the judgments of the trial court.

      Tenn.R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which JERRY L. SMITH , and JOHN
EVERETT WILLIAMS, JJ., joined.

Michael W. Ritter, Oak Ridge, Tennessee, for the appellant, Glenn Eugene Armes.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Assistant Attorney General;
Russell Johnson, District Attorney General; Scott McCluen, Assistant District Attorney General; and
Frank Harvey, Assistant District Attorney General, for the appellee, the State of Tennessee.

                                            OPINION

I. Background

       On December 31, 2004, Deputy Randy Scarborough, Jr. of the Roane County Sheriff’s Office
was working security at the Midtown Elementary School for a church that was having a children’s
New Year’s Eve party. Around 6:00 or 7:00 p.m., Defendant, Glenn Eugene Armes, drove into the
school parking lot and knocked over a temporary sign. Deputy Scarborough talked to Defendant,
who indicated that he did not see the sign. Defendant set the sign back in place, and the church
members declined to press any charges.
         Around 1:00 a.m. on January 1, 2005, Deputy Scarborough went to the end of the driveway
to direct traffic for those leaving the party. He saw Defendant quickly drive by. Deputy Scarborough
testified that he believed Defendant to be speeding, and although he was unable to verify such with
a radar unit, Scarborough pulled Defendant over. During the stop, Deputy Scarborough noticed that
Defendant had a cut on his thumb. Defendant indicated that he received the cut while working on
his car. He also said that he was going to Scot’s Market to get a bandage. Deputy Scarborough then
warned Defendant to slow down.

        Several minutes later, Deputy Scarborough received a dispatch that the Scarborough
Memorial Free Methodist Church on Poland Hollow Road, located approximately one-half mile
away, was on fire. Scarborough got into his vehicle and drove to the church. When he arrived, the
front door of the church was open and there appeared to be a boot print on the door. Deputy
Scarborough then drove to the side of the church and saw that the side door was open and dented.
Three windows in the sanctuary had also been broken. Deputy Scarborough tried to crawl into the
church to extinguish the fire by stomping on it; however, it was too hot, and he backed out. His
training as a volunteer firefighter and in arson detection led him to believe that the fire was
intentionally set because the doors were open and windows were broken in order to increase
ventilation. At that point, Deputy Scarborough began looking for Defendant. He knew Defendant
from their involvement in firefighting. At the time, Defendant was a firefighter with the Kingston
Fire Department, and Deputy Scarborough was aware that Defendant had pending charges for three
counts of arson.

        Since Defendant had told Deputy Scarborough that he was going to Scot’s Market to get a
bandage, Scarborough drove there to find Defendant. Defendant’s red Chevrolet Lumina was not at
the market, and the store clerk said that she had not seen a vehicle matching that description. Deputy
Scarborough left the market and drove to Defendant’s house, but he did not see Defendant or his
vehicle. Deputy Scarborough then drove back to the church and noticed Defendant sitting in his car
parked approximately four or five car lengths behind another police cruiser. Based on his training,
Deputy Scarborough was aware that arsonists like to go back to the scene of the crime to watch the
fire they set. He attempted to get Defendant’s attention by shining a flashlight into his eyes. At that
point, Defendant looked down, put his car in reverse, and backed into someone’s driveway. He kept
his head down, put his car in drive, and pulled out. Deputy Scarborough and Officer Jared Whitson
of the Harriman Police Department pulled out behind Defendant and stopped him. They had turned
on their lights and sirens before stopping him. Defendant was handcuffed and eventually taken to
the Roane County Jail for questioning. Deputy Scarborough inventoried Defendant’s car and found
a bag of leafy green substance, rolling papers, and a lighter. At the jail, Defendant was Mirandized
by Investigator Jon French, and he gave a statement admitting that he set the fire.

        The trial court entered an order denying Defendant’s motion to suppress the marijuana and
his statement to law enforcement, finding that “there was a reasonable basis for the initial stop of
defendant and subsequent detention, there being articulable facts and circumstances for the
Officer[’]s actions.”



                                                 -2-
II. Analysis

        On appeal, Defendant argues that the trial court erred by denying his motion to suppress
evidence obtained as the result of an illegal stop. The State argues, initially, that Defendant’s appeal
should be dismissed because the Notice of Appeal was untimely filed. According to Rule 4(a) of the
Tennessee Rules of Appellate Procedure, a notice of appeal must be filed within thirty days of the
judgment from which the appeal is taken. Defendant was sentenced and judgment was entered on
October 4, 2006, and he filed a notice of appeal on December 22, 2006. Although Defendant’s
notice of appeal was, in fact, untimely filed, in the interest of justice, we waive the timely filing of
a notice of appeal and will therefore consider the merits of Defendant’s argument. See Tenn. R.
App. P. 4(a); see also Crittenden v. State, 978 S.W.2d 929, 932 (Tenn. 1998).

        When a decision on a motion to suppress is challenged, the trial court’s findings of fact are
presumed correct unless the evidence contained in the record preponderates against them. See State
v. Daniel, 12 S.W.3d 420, 423 (Tenn. 2000). “‘Questions of credibility of the witnesses, the weight
and value of the evidence, and resolution of conflicts in the evidence are matters entrusted to the trial
judge as the trier of fact.’” State v. Lawrence, 154 S.W.3d 71, 75 (Tenn.2005) (quoting State v.
Odom, 928 S.W.2d 18, 23 (Tenn. 1996)). However, appellate review of a trial court’s conclusions
of law and application of law to facts on a motion to suppress evidence is a de novo review. See
State v. Nicholson, 188 S.W.3d 649, 656 (Tenn. 2006); State v. Walton, 41 S.W.3d 75, 81 (Tenn.
2001).

        Both the state and federal constitutions expressly protect individuals from unreasonable
searches and seizures. See U.S. Const. amend. IV; Tenn. Const. art. I, 7. These constitutional
provisions are designed “‘to prevent arbitrary and oppressive interference with the privacy and
personal security of individuals.’” Daniel, 12 S.W.3d at 424 (quoting INS v. Delgado, 466 U.S. 210,
216, 104 S. Ct. 1758, 1762, 80 L. Ed. 2d 247 (1984)). It is the duty of courts to be mindful of the
constitutional protections afforded to the individual citizen and guard against any stealthy
encroachments thereon. Williams v. State, 506 S.W.2d 193, 199 (Tenn. Crim. App. 1973). As such,
a warrantless seizure is presumed unreasonable, and evidence discovered as a result thereof is subject
to suppression unless the State demonstrates that the seizure was conducted pursuant to one of the
narrowly defined exceptions to the warrant requirement. Nicholson, 188 S.W.3d at 656; see also
State v. Binette, 33 S.W.3d 215, 218 (Tenn. 2000).

        One such exception is an investigatory stop by a law enforcement officer if the officer has
a reasonable suspicion, based upon specific and articulable facts, that a person has either committed
a criminal offense or is about to commit a criminal offense. Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct.
1868, 1880, 20 L. Ed. 2d 884 (1968); Binette, 33 S.W.3d at 218. This narrow exception has been
extended to the investigatory stop of vehicles. See United States v. Brignoni-Ponce, 422 U.S. 873,
881, 95 S. Ct. 2574, 2580, 45 L. Ed. 2d 608 (1975); State v. Watkins, 827 S.W.2d 293, 294 (Tenn.
1992). In evaluating whether a police officer has a reasonable suspicion, supported by specific and
articulable facts, a court must consider the totality of the circumstances. Binette, 33 S.W.3d at 218.
Those circumstances may include the personal observations of the police officer, information


                                                  -3-
obtained from other officers and agencies, information obtained from citizens, and the pattern of
operation of certain offenders. Watkins, 827 S.W.2d at 294. Additionally, the court must consider
any rational inferences and deductions that a trained officer may draw from those circumstances.
Id. Objective standards apply rather than the subjective beliefs of the officers making the stop.
State v. Norwood, 938 S.W.2d 23, 25 (Tenn. Crim. App. 1996). Other factors that may determine
the existence of reasonable suspicion include the characteristics of the area, the behavior of the
driver, and the aspects of the vehicle itself. Hughes v. State, 588 S.W.2d 296, 305-06 (Tenn. 1979);
State v. Lawson, 929 S.W.2d 406, 408 (Tenn. Crim. App. 1996).

        In this case, the trial court found that the officer did articulate a reasonable suspicion for
stopping Defendant, and the evidence supports the court’s findings. Deputy Scarborough stopped
Defendant for speeding and noticed that his finger was cut. Defendant told Deputy Scarborough that
he cut his thumb while working on a car and that he was going to Scot’s Market to buy a bandage.
Deputy Scarborough then warned Defendant to slow down. Around two or three minutes later,
Deputy Scarborough received a dispatch that a church, located approximately one-half mile away,
was on fire. When Scarborough arrived on the scene, he noticed that door of the church had been
kicked in, and the windows had been broken out. His training as a volunteer firefighter and in arson
detection led him to believe that the fire was intentionally set. Deputy Scarborough was aware that
Defendant had three pending arson charges. Based on his knowledge of the charges, the broken glass
at the church, and the cut on Defendant’s thumb, he began looking for Defendant. He drove to
Scot’s Market and learned Defendant had not been there to purchase a bandage. When he arrived
back at the scene of the fire, he saw Defendant sitting in his car watching the fire. Based on his
training, Deputy Scarborough was aware that arsonists like to go back to the scene of the crime to
watch the fires they set. He attempted to get Defendant’s attention by shining a flashlight into his
eyes. At that point, Defendant looked down, put his car in reverse, and backed into someone’s
driveway. He kept his head down, put his car in drive, and pulled out.

         Based on the foregoing, we conclude that deputy Scarborough had reasonable suspicion
supported by specific and articulable facts to conduct an investigatory stop, and the trial court did
not err in denying Defendant’s motion to suppress. Defendant is not entitled to relief on this issue.


                                                       ____________________________________
                                                       THOMAS T. WOODALL, JUDGE




                                                 -4-